Citation Nr: 0807342	
Decision Date: 03/04/08    Archive Date: 03/12/08	

DOCKET NO.  06-09 592	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin



THE ISSUES

Entitlement to service connection for hearing loss. 

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from June 1944 to June 
1946.  There was no combat service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Milwaukee, Wisconsin.  The case is now ready for appellate 
review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained. 

2.  Bilateral hearing loss for VA purposes and tinnitus were 
not objectively demonstrated by any objective or other 
evidence at any time during or for over 55 years after the 
veteran was separated from active military service, and the 
only competent clinical opinion on file is against the 
veteran's claim that current tinnitus and hearing loss are 
attributable to incidents and acoustic trauma of military 
service.  



CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred or 
aggravated in active military service.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1137, 1154, 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.385 (2007).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claims.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate their claims, and to make 
reasonable efforts to assist claimants in obtaining such 
evidence.  

The veteran was provided formal VCAA notice in October 2004, 
prior to the issuance of the March 2005 rating decision now 
on appeal.  This notice informed him of the evidence 
necessary to substantiate his claims, the evidence he was 
responsible to submit, the evidence VA would collect on his 
behalf, and advised he submit any relevant evidence in his 
possession.  The notice also specifically noted that he had 
identified private treatment records from a particular 
clinic, and asked him to obtain these records and forward 
them to VA, and also provided him with medical releases which 
if properly completed and returned would be used by the RO to 
collect such evidence on his behalf.  

The service medical records and some very early treatment 
records were already on file.  Although the veteran indicated 
that he would obtain certain private medical records and 
submit them for review, he has not done so at any time during 
the pendency of the appeal, nor did he return completed 
medical releases.  He did submit a private audiometric 
evaluation from September 2002.  The veteran was provided 
with a VA audiometric examination in November 2005, which 
included a review of the claims folder and a request for 
clinical opinions which were provided consistent with VCAA at 
38 U.S.C.A. § 5103A(d).  All known available evidence has 
been collected, and VCAA is satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service connection may be established for disease or injury 
incurred or aggravated in line of active military duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
organic diseases of the nervous system (interpreted as 
including sensorineural hearing loss and tinnitus), which are 
shown to have become manifest to a compensable degree within 
one year after service separation.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Service 
connection may also be granted or any disease diagnosed after 
discharge, when all of the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings.  Continuity of symptomatology is 
required where the condition noted during service is not 
shown to be chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

For VA purposes, impaired hearing will not be considered to 
be a disability until and unless any of the auditory 
thresholds at the relevant frequencies for speech at 500, 
1,000, 2,000, 3,000 and 4,000 Hertz (cycles per second) is 
40 decibels or greater, or when the auditory thresholds for 
at least three of these relevant frequencies are 26 decibels 
or greater, or when speech recognition scores using the 
Maryland CNC Test are less than 94 percent.  
38 C.F.R. § 3.385.  Additionally, the US Court of Appeals for 
Veterans Claims (Court) has held that the threshold for 
normal hearing is from 0 to 20 decibels, and that threshold 
levels above 20 decibels indicate at least some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  

Analysis:  The veteran filed his initial claim for service 
connection for hearing loss and tinnitus in August 2004, at 
age 77, some 58 years after he was separated from service.  
In that claim, the veteran wrote that hearing loss and 
tinnitus both began in January 2000.  In written statements, 
the veteran has argued that he believes his hearing loss and 
tinnitus are attributable to a loud noise environment during 
service where he worked in ship maintenance aboard two 
separate Advanced Base Sectional Dry-docks (ABSD's) repairing 
US naval warships during World War II.  

The service medical records show no complaints, findings, 
treatment or diagnosis for hearing loss or tinnitus at any 
time during service.  As was the case during the era in 
question, the veteran's hearing was tested as normal (15/15) 
at both enlistment and at separation.  

There are also on file records of the veteran's 
hospitalization for reasons unrelated to hearing, from 
January through May 1952 at two separate hospitals.  Records 
from the second hospital indicate that the veteran was 
provided a fairly comprehensive physical examination, 
including multiple diagnostic studies, and it is noteworthy 
that although hospitalized for a period of some five months, 
these records contain no complaints or findings with respect 
to hearing loss or tinnitus some five and one half years 
after the veteran had been separated from service.  

The veteran submitted the report of a private audiometric 
examination conducted in September 2002, which is the first 
evidence objectively demonstrating that he met the minimum 
requirements for bilateral hearing loss in accordance with 
38 C.F.R. § 3.385 for each ear, both by pure tone decibel 
thresholds and speech discrimination scores.  This 
examination noted that the 75-year-old veteran presented with 
hearing loss of a three-month duration.  It is also 
constitutes the first objective evidence that the veteran 
complained of right ear tinnitus.  There was a reported 
history of cerumen impaction, and it was also noted that 
there was no treatment to date.

In November 2005, the veteran was provided a VA audiometric 
examination, which included a review of the claims folder.  
At this time, the veteran again was shown by audiometric 
testing to meet the criteria for recognition of bilateral 
hearing loss disability by both pure tone decibel thresholds 
and word recognition scores.  The audiologist took a history 
from the veteran which included his report of serving for two 
years in the 1940's on active duty in heavy ship maintenance, 
and following service separation working in the electronics 
field for Western Electric for approximately 20 years, 
installing telephones and related equipment, and following 
that working as a utility man on ships for an additional 18 
years.  This latter employment was described as including a 
loud noise environment, and also the veteran reported 
receiving annual physical examinations including audiometric 
examinations.  

After conducting the examination and review of the evidence 
on file, the VA audiologist reported that it was more likely 
than not that the veteran's current hearing loss and tinnitus 
were unrelated to incidents of military service based upon 
the absence of objective evidence documenting complaints or 
findings of hearing loss and tinnitus at any time during 
service and in the immediate years following service.  The 
audiologist noted that the veteran had been treated several 
years after service, and that these records were entirely 
silent for complaints or findings of hearing loss or 
tinnitus.  The audiologist found that it was much more likely 
that the veteran's current hearing loss and tinnitus was 
attributable to a lengthy history of continued work as a 
utility man aboard ships from approximately 1980 through his 
retirement.  

The Board finds that a clear preponderance of the evidence on 
file is against the veteran's claims for service connection 
for both hearing loss and tinnitus.  Although the Board would 
concede that it is likely that the veteran was exposed to 
some degree of acoustic trauma and loud noise during his two 
years of ship maintenance during service in the 1940's, the 
veteran's hearing was nonetheless tested as normal at service 
separation, albeit only by whispered and spoken voice.  
However, there is a complete absence of any objective 
evidence of complaints or findings of hearing loss or 
tinnitus during or for literally decades after the veteran 
was separated from service.  Additionally, the veteran was 
hospitalized for some five months in 1952, some five years 
after he was separated from service, and although the records 
indicate that he was provided fairly comprehensive physical 
examinations, these records also make no finding or diagnosis 
of hearing loss or tinnitus.  

The first objective evidence that the veteran had hearing 
loss and tinnitus for VA disability compensation purposes is 
from private audiometric examination in September 2002, at a 
time when the veteran was 75 years old, and 56 years after he 
was separated from service.  Although the veteran is 
certainly competent to provide his own historical 
recollection of perceiving an onset of hearing loss and 
tinnitus, he is not shown to have the requisite medical 
expertise to provide a competent clinical opinion that 
hearing loss and tinnitus first objectively demonstrated 
56 years after service separation was attributable to 
incidents of military service, as opposed to a much lengthier 
post-service history of work in essentially an identical loud 
noise environment.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  


ORDER

Entitlement to service connection for hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


